DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filling date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/458, 277, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as follows: 
Regarding claim 1:
Claim 1 recites an encapsulation element disposed on the substrate element to cover the device layer and a filling element which contacts at least a portion of a side 
Regarding claim 2:
Claim 2 recites wherein the filing element is in contact with a top surface of the encapsulation element. However, the prior filled application does not appear to provide adequate written description of an encapsulation element or a filling element such that one would recognize possession of the claimed invention
Regarding claim 3: 
Claim 3 recites a driver chip disposed in a first region and at least a portion of the filling element overlaps with the driver chip, when viewed in the direction normal to the plane. However, the prior-filed application appears to only mention sensing lines RL1 to RL5 transmit sensing signals received from the sensing touch lines RX1 to RX5 to a touch driver chip through the touch pads.  The prior-filed application does not appear to provide adequate written description such that one skilled in the art would recognize applicant possessed the invention, as claimed.
Regarding claim 4:
Claim 4 recites a first filling element that overlaps with the driver chip when viewed in the direction normal to the plane, and a second filling element that is spaced apart from the first filling element and does not overlap with the driver chip. However, the prior-filed application appears to only mention sensing lines RL1 to RL5 transmit sensing signals received from the sensing touch lines RX1 to RX5 to a touch driver chip through the touch pads.  The prior-filed application does not appear to provide adequate 
Regarding claim 5:
Claim 5 recites when measured in a second direction that crosses the first direction, a width of the first filling element is less than a width of the second filling element. However, the prior-filed application (see Figure 19 of publication, for example) does not appear to provide support for the particular width, as claimed. Thus, the prior-filed application does not appear to provide adequate written description such that one skilled in the art would recognize applicant possessed the invention, as claimed.
Regarding claim 6:
Claim 6 recites when measured in the first direction, a distance between each of the first filling elements is greater than a distance between the second filling element and one of the first filling elements adjacent to the second filling element.  However, the prior-filed application (see Figure 19 of publication, for example) does not appear to provide support for the particular distance, as claimed.  Thus, the prior-filed application does not appear to provide adequate written description such that one skilled in the art would recognize applicant possessed the invention, as claimed.
Regarding claim 7:
Claim 7 recites wherein the filling element comprises a first filling element that is spaced apart from the driver chip, when viewed in the direction normal to the plane, and a second filling that is spaced from the first filling element and does not overlap with the driver chip. However, the prior-filed application appears to only mention sensing lines RL1 to RL5 transmit sensing signals received from the sensing touch lines RX1 to RX5 
Regarding claim 8:
Claim 8 recites a sealing element disposed along an edge region of the encapsulation element to couple the encapsulation element and the substrate to each other; wherein the sealing element comprise an inner side surface that defines a hermetically-sealed internal space along with the substrate element and the encapsulation element, and an outer side surface that opposes the inner side surface, and a portion of the outer side surface is in contact with the filing element.
However, the prior-filed application (see Figure 19 of publication, for example) does not appear to provide support for the particular width, as claimed. Thus, the prior-filed application does not appear to provide adequate written description such that one skilled in the art would recognize applicant possessed the invention, as claimed.
Regarding claim 9:
Claim 9 recites the filing element overlaps with the sealing element, when viewed in the direction normal to the plane. However, the prior-filed application does not appear to provide adequate written description related to the overlapping between the filing element and the claimed sealing element.
Regarding claim 10:
Claim 10 recites an optical element disposed on the encapsulation element; and an adhesive element disposed between the optical element and the window element to couple the optical element to the window element. However, the prior-filed application 
Regarding claim 11:
Claim 11 recites a touch unit disposed between the encapsulation element and the optical element; and a touch flexible circuit board electrically connected to the touch unit. However, the prior-filled application does not appear to provide adequate written description for the claim. For example, the prior-filed application does not describe an encapsulation layer, as claimed.
Regarding claim 12:
Claim 12 recites the filling elements comprise a first filling element and a second filling element that are arranged in a first direction with the touch flexible circuit board interposed therebetween when viewed in the normal direction to the plane, and the first filling element and the second filling element are spaced apart from the touch flexible circuit board. However, the prior-filed application does not appear to provide adequate written description related to the arrangement of the filling element and touch flexible circuit board. For example, paragraph [0075] of the prior-filed application mentions a flexible circuit board but not the position of the board in relation to the claimed elements.
Regarding claim 14:
Claim 14 recites an encapsulation element that overlaps the second region and is spaced apart form the first region, the encapsulation element comprising a third region and a fourth region adjacent to the third region in the second direction; and a filling element that contacts at least a portion of the a side surface of the encapsulation element. However, the prior-filed application does not appear to disclose either an 
Regarding claim 15:
	Adequate written description for claim 15 is not supported for those reasons similarly discussed in claim 2 above.
	Regarding claim 16:
	Adequate written description for claim 16 is not supported for those reasons similarly discussed in claim 3 above.
	Regarding claim 17:
	Adequate written description for claim 17 is not supported for those reasons similarly discussed in claims 11 and 12 above.
	Regarding claim 18:
	Adequate written description for claim 16 is not supported for those reasons similarly discussed in claim 2 above.
	Regarding claim 19:
	Adequate written description for claim 19 is not supported for those reasons similarly discussed in claim 1 above.
	Regarding claim 20:
	Claim 20 recites wherein the filling element is in contact with a top surface of the encapsulation element, at least a portion of a side surface of the encapsulation element, and a top surface of the substrate element that overlaps the filling element. However, adequate written description of the claimed encapsulation element and filling element is .
This application repeats a substantial portion of prior Application No. 16/458, 277, filed 1 July 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 	Regarding claim 1 (and similarly claims 14 and 19), claim 1 recites an encapsulation element disposed on the substrate to cover the device layer and a filling element disposed between the window element wherein the filling element contacts at least a portion of a side surface of the encapsulation element, as claimed. However, a review of applicant’s published specification does not appear to disclose adequate description related to an encapsulation element or a filling element. Further, because a description of the material or layer related to either the encapsulation element or filing element is not described, the office submits adequate disclosure related to the contacting of these elements is not sufficiently described such that one skilled in the art would recognize possession of the claimed invention.
	Claims 2 – 13, 15 – 18, and 20 depend on one of claims 1, 14, and 19, accordingly and are therefore similarly rejected. In addition, various dependent claims include further limitations such as regions of overlap (non-overlap) between the encapsulation element and the filling element and other elements such as a driver chip. The office respectfully submits that adequate written description for the claims does not appear in the specification such that one skilled in the art would recognize possession of the claimed subject matter since the encapsulation layer, filling layer, and location of the driver chip are described. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623